Civil action to recover damages for an alleged negligent injury.
The usual issues of negligence, contributory negligence and damages were submitted to the jury, with the result that the first issue was answered in favor of the defendants. Plaintiff appealed, assigning errors.
The evidence bearing upon the defendants' alleged negligence was conflicting, but the jury has accepted the defendants' version of the matter and answered the issue against the plaintiff. We have found no substantial or prejudicial error in the trial; hence the verdict and judgment as rendered will be upheld.
No error.